Case 3:19-cv-00851-BJB-CHL Document 88 Filed 08/23/21 Page 1 of 1 PageID #: 2185




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                 LOUISVILLE DIVISION
                         CIVIL ACTION NO. 3:19-CV-00851-BJB-CHL


 CHELSEY NELSON PHOTOGRAPHY LLC , et al.,                                             Plaintiffs,

 v.

 LOUISVILLE/JEFFERSON COUNTY METRO GOVERNMENT , et al., Defendants.

                                              ORDER

         Pursuant to the Court’s April 27, 2021 order, the dispositive motion deadline in this matter

 is August 30, 2021. (DN 74, at PageID # 1914.) Because the Parties have not yet received a ruling

 on their competing discovery motions (DN 63 and DN 64), the Court will stay the deadline

 pursuant to Rule 6(b)(1)(A) of the Federal Rules of Civil Procedure.



         Accordingly,

         IT IS HEREBY ORDERED that the August 30, 2021 dispositive motion deadline is

 STAYED pending further order of the Court.




      August 20, 2021

 cc: Counsel of record
